8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Nadir Y. ABDULLAH, a/k/a Dykie Roberson, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Nadir Y. ABDULLAH, a/k/a Dykie Roberson, Defendant-Appellant.
Nos. 93-6236, 93-6319.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 23, 1993.Decided:  October 18, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-88-386-JFM, CA-92-2305-JFM)
Nadir Y. Abdullah, Appellant Pro Se.
Gary Patrick Jordan, United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Nadir Y. Abdullah appeals from the district court's orders refusing relief under 28 U.S.C. § 2255 (1988) and granting an extension of time to file Abdullah's notice of appeal pursuant to Fed.  R. App.  P. 4(a)(5).  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Abdullah, Nos.  CR-88-386;  CA-92-2305-JFM (D. Md. Nov. 1, 1992;  Mar. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED